Citation Nr: 1521115	
Decision Date: 05/18/15    Archive Date: 05/26/15

DOCKET NO.  13-24 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial disability rating greater than 50 percent for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from April 1968 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a  November 2011 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Atlanta, Georgia, that granted service connection for PTSD, assigning an initial 50 percent disability rating.  The Veteran expressed disagreement with the initial disability rating and perfected a substantive appeal.

In April 2013, the Veteran testified at a personal hearing over which a Decision Review Officer of the RO presided.  A transcript of that hearing has been associated with the claims file. 

The Board notes that the Veteran submitted a timely notice of disagreement with the issue of entitlement to an initial disability rating for service-connected coronary artery disease, status post stent replacement, following the grant of service connection in December 2010.  A Statement of the Case (SOC) was furnished to the Veteran in July 2013.  However, in VA Forms 9 received in August 2013 and December 2013, the Veteran specifically indicated that he was only appealing the issue of an increased disability rating for the service-connected PTSD.  In Percy v. Shinseki, 23 Vet. App. 37 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the 60-day period in which to file a substantive appeal is not jurisdictional, and thus, VA may waive any question of timeliness in the filing of a substantive appeal.  In that case, by treating a disability rating matter as if it were part of the Veteran's timely filed substantive appeal for more than five years, VA had waived any objections it might have had to the timeliness of the appeal with respect to the matter.  Unlike the claimant in Percy, in this Veteran's case, VA has not "consistently treated this matter as if it was part of the timely filed Substantive Appeal."  Percy, 23 Vet. App. at 46.  Other than the October 2013 VA Form 8 and the October 2013 Appeal Certification Worksheet, which are merely administrative documents, there is no reference to a continued claim of entitlement to an increased rating for coronary artery disease subsequent to the SOC, and VA did not take any action to treat the issue as being on appeal.  38 C.F.R. § 19.35 (2014) (noting that the certification of appeals is used for administrative purposes).  The RO did not issue a Supplemental Statement of the Case or otherwise readjudicate the claim since the July 2013 SOC.  Accordingly, the facts of this case are distinguished from Percy, and the issue of entitlement to an increased rating for coronary artery disease is not within the Board's jurisdiction.

In February 2015, the Veteran filed a claim of entitlement to service connection for obstructive sleep apnea, to include as secondary to the service-connected PTSD.  The issue has been raised by the record but has not been adjudicated by the agency of original jurisdiction.  Therefore, the Board does not have jurisdiction over it, and it is referred to the agency of original jurisdiction for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that his service-connected PTSD is more disabling than reflected by the currently assigned 50 percent disability rating.  Specifically, he argues that his disability warrants the assignment of a 70 percent disability rating.  

The Veteran's PTSD was most recently evaluated by VA in July 2011.  Since that time, he has alleged a worsening of his symptoms following his retirement in December 2011, including increased unpredictability in behavior, illogical speech and neglect of personal hygiene.  See August 2013 VA Form 9.

Although the Veteran has submitted a recent treatment record from H.A.C., Ph.D., received in June 2014, that report contains contradictory findings.  Specifically, Dr. H.A.C. notes on mental status examination that the Veteran's suicide and physical violence risks were minimal, and he has "adequate motivation for treatment, adequate capacity for openness, adequate expressive language and communication skills.  He has at least some support from family.  He has at least some interest in relationships with others."  However, he assigned a Global Assessment of Functioning (GAF) score of 43, reflecting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  As such, in order to fully and fairly evaluate the Veteran's claim for an increased disability rating, the Board finds that a contemporaneous VA examination is needed.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995); see Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination - particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating).

Additionally, as this matter is being remanded for the reasons set forth above, any additional VA or private treatment records of the Veteran for his PTSD should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  In this regard, Dr. H.A.C. indicated in December 2013 that he would be providing additional counseling services for the Veteran.  
 
Accordingly, the case is REMANDED for the following action:

1.  With any necessary assistance from the Veteran, obtain complete records from Dr. H.A.C., as well as any other outstanding records of private treatment concerning the Veteran's service-connected PTSD

2.  Obtain all records of VA treatment dated since November 2014.
3.  Then afford the Veteran a VA mental disorders examination to determine the precise nature and severity of his service-connected PTSD.  The claims file and a copy of this remand should be made available to the examiner for review in conjunction with the examination. 

The report of examination must include a detailed account 
of all manifestations of psychiatric pathology found to be present.  All necessary and indicated special studies or tests must be accomplished.  The examiner shall provide an assessment of social and occupational functioning.

The examiner must review and address all of the private medical and lay evidence of record and reconcile any opinions that may be inconsistent with the findings of the examination.

The examiner is advised that in assessing the degree of disability, where manifestations of a service-connected disability cannot be separated from the manifestations of a non-service-connected disability (to specifically include symptoms of sleep disturbance), all manifestations must be attributed to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998). 

The examiner is also advised that the Veteran is 
competent to report his symptoms and history and such reports must be specifically acknowledged and considered in formulating any examination results.

The examiner shall also describe how the symptoms of the service-connected PTSD affect the Veteran's social and industrial capabilities.  A complete rationale for all opinions expressed shall be provided.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.

4.  Then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

